                  IN THE UNITED STATES BANKRUPTCY COURT FOR THE
                           MIDDLE DISTRICT OF TENNESSEE
                                   AT NASHVILLE

 IN RE:                                                 )
                                                        )
 SCOTT THOMAS LUMLEY,                                   )       Case No: 3:20-bk-00836
                                                        )       Chapter 7
                                                        )       Judge Mashburn
            Debtor.                                     )


     SUPPLEMENT TO MOTION OF THE TRUSTEE TO SELL REAL PROPERTY
          John C. McLemore, Chapter 7 Trustee (the “Trustee”), hereby files this Supplement
 to his Motion to Sell Real Property (the “Supplement”) to clarify the status of liens
 encumbering the subject property.
          On May 11, 2021, the Trustee filed a Motion to Sell Real Property (the “Motion”)
 in which he sought to sell a 24.00 acre undeveloped parcel of real estate located on Cedar
 Creek Drive, Mount Juliet, Wilson County, Tennessee (the “Property”), in which the estate
 owns a 41% interest. The Motion listed the known lienholders as: (1) Wilson Bank &
 Trust, believed to be in the approximate amount of $12,000; (2) City of Mount Juliet for
 2019 and 2020 real estate taxes in the approximate amount of $116.87; and (3) Wilson

 County for 2020 real estate taxes in the approximate amount of $886.00. The Motion further
 provided that all valid liens would attach to the proceeds from the sale of the Property.
          Since filing the Motion, the Trustee has discovered additional liens that might attach
 to the proceeds from the sale of the Property. Prior to filing the Motion, the Trustee had
 counsel conduct a search for all liens in the name of the owner of the Property, Wintree
 Estates, LLC. However, since filing the Motion, the Trustee has discovered the following
 judgment liens that have been filed against the Debtor, and might attach to the proceeds of
 the Property: (1) Judgment lien in favor of Steel Biz, Inc. against the Debtor in the amount
 of $128,970.76 recorded on December 6, 2018; (2) Judgment lien in favor of Steve Mull



Case 3:20-bk-00836        Doc 195     Filed 05/27/21 Entered 05/27/21 21:41:31               Desc Main
                                     Document      Page 1 of 3
 Plumbing, LLC against the Debtor in the amount of $4030.00 recorded on April 24, 2019;
 and (3) Judgment lien in favor of Mueller Holdings, LLC and William Mueller against the
 Debtor in the amount of $1,417,500.00 recorded on October 17, 2019. 1
        The Trustee believes that the sale of the Property will produce sufficient funds to
 satisfy all liens and/or that he will be able to reach an agreement with lienholders for the
 release of liens, plus provide a distribution to unsecured creditors. If the Trustee cannot
 satisfy all liens or reach an agreement with lienholders for the release of liens, then he will

 withdraw the pending Motion.

                                                        Respectfully submitted,


                                                        By: /s/ Phillip G. Young, Jr.
                                                        Phillip G. Young, Jr.
                                                        Thompson Burton, PLLC
                                                        6100 Tower Circle, Suite 200
                                                        Franklin, TN 37067
                                                        Tel: 615-465-6008
                                                        phillip@thompsonburton.com

                                                        Attorneys for the Chapter 7 Trustee




 1
    There is also a judgment lien recorded on February 10, 2020 against the Debtor in favor of
 Associated Masonry Products, Inc. and AMP Turnkey, LLC. That lien was perfected after the
 filing of this case and is, therefore, avoidable. The Trustee intends to file an action to avoid the
 judgment lien if the creditor does not consent to releasing the lien.


Case 3:20-bk-00836        Doc 195     Filed 05/27/21 Entered 05/27/21 21:41:31              Desc Main
                                     Document      Page 2 of 3
                 IN THE UNITED STATES BANKRUPTCY COURT FOR THE
                          MIDDLE DISTRICT OF TENNESSEE
                                  AT NASHVILLE

 IN RE:                                                )
                                                       )
 SCOTT THOMAS LUMLEY,                                  )       Case No: 3:20-bk-00836
                                                       )       Chapter 7
                                                       )       Judge Mashburn
           Debtor.                                     )


                                  CERTIFICATE OF SERVICE


         I hereby certify that a copy of the foregoing was sent to all parties on the attached mailing
 matrix, on May 27, 2021.


                                                               By: /s/ Phillip G. Young, Jr.
                                                               Phillip G. Young, Jr.
                                                               Thompson Burton, PLLC
                                                               6100 Tower Circle, Suite 200
                                                               Franklin, TN 37067
                                                               Tel: 615-465-6008
                                                               phillip@thompsonburton.com

                                                               Attorneys for the Chapter 7 Trustee




Case 3:20-bk-00836       Doc 195     Filed 05/27/21 Entered 05/27/21 21:41:31              Desc Main
                                    Document      Page 3 of 3
